Name: Council Regulation (EC) No 1194/96 of 27 June 1996 extending Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade policy;  Europe
 Date Published: nan

 No L 161 /2 I EN Official Journal of the European Communities 29 . 6. 96 COUNCIL REGULATION (EC) No 1194/96 of 27 June 1996 extending Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round of multilateral trade negotiations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the measures provided for in Council Regulation (EC) No 3066/95 (') providing for the adjustment, as an autonomous and transitional measure, of certain agricul ­ tural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round of multilateral trade negotiations expire on 30 June 1996; Whereas it was planned to replace those measures with interim additional Protocols to the Europe Agreements; whereas those Protocols cannot enter into force on 1 July 1996; whereas the said Regulation should therefore be extended to 31 December 1996, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 1 of Regulation (EC) No 3066/95, the second sentence is hereby replaced by the following: 'It shall apply from 1 January to 31 December 1996.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1996 . For the Council The President A. MACCANICO (') OJ No L 328, 30. 12. 1995, p. 31 .